Case: 14-40621      Document: 00512986229         Page: 1    Date Filed: 03/30/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40621
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 30, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ERIKA MARICELA VITELA,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 5:13-CR-741-2


Before HIGGINBOTHAM, JONES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Erika Maricela Vitela appeals the four, concurrent 18-month prison
sentences imposed upon revocation of the terms of probation she received
following her convictions on one count of conspiracy to transport an
undocumented alien within the United States for commercial advantage or
private financial gain and three counts of transporting an undocumented alien
for commercial advantage or private financial gain. On appeal, Vitela argues


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40621    Document: 00512986229     Page: 2   Date Filed: 03/30/2015


                                 No. 14-40621

that the district court abused its discretion by failing to take the recommended
sentencing range of three to ninth months into account and by imposing
sentences that were greater than necessary to meet the goals of 18 U.S.C.
§ 3553(a). She further contends that the district court did not give adequate
weight to the mitigating factors and arguments that she presented during the
revocation hearing.
      The district court’s sentencing decision was not plainly unreasonable.
See United States v. Kippers, 685 F.3d 491, 496 (5th Cir. 2012).         Before
pronouncing Vitela’s sentences, the district court expressly considered the
applicable policy statement range under Chapter Seven of the Guidelines
Manual promulgated by the United States Sentencing Commission, the
maximum statutory sentence that Vitela faced, and Vitela’s arguments in favor
of leniency. While Vitela’s sentences exceeded the applicable policy statement
range, they were within the statutory maximum term that she faced. See 18
U.S.C. § 3565(a); United States v. Pena, 125 F.3d 285, 287-88 (5th Cir. 1997).
We have routinely upheld such sentences. United States v. Whitelaw, 580 F.3d
256, 265 (5th Cir. 2009). Accordingly, the judgment of the district court is
AFFIRMED.




                                       2